Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 03/22/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-18 are pending. 
Response to Applicant’s Argument
In response to “Hawkins does not disclose a signal that changes the mode of operation of a first device based on an indication of a change in operational mode of a second device. Additionally, Hawkins does not disclose causing the first device to operate in a second mode corresponding to a synchronous communication with the second device. Instead, as explained above, Hawkins simply discloses pre-established conditions that if one or more users are active in a system the connection coordinator can connect them together. (See Hawkins, at col. 9, lines 58-66.) Rather Hawkins simply bridges connections between users when they are in an active mode. Nowhere does Hawkins address a system that sends a signal to the first device that causes the first device to operate in a second mode corresponding to synchronous communication with the second device as recited by claims 1, and 10”. 
Hawkins discloses a communications management system 400 that automatically connect a user to one or more users directly according to the user’s preference (Col 9, Rows 34-38). In particular, a connection coordinate 412 allows any number of users to communicate with one another (Col 9, Rows 45-47) by determining user had a pre-selected criteria based on availability or network status and that other users is active or logged onto a social network through the communications management system 400 (Col 9, Rows 57-61), the connection coordinator 412 is to send them a message and then automatically connect them together (Col 9, Rows 61-63; note that connection room including one or more users carrying on voice communications (i.e., second mode corresponding to synchronous communication) per Col 1, Rows 50-54).
In other words, in order to automatically connect users in a connection room to carry on voice communications, the connection coordinator 412 automatically connects a VOIP phone of the user (i.e., connecting or signaling the VOIP phone to perform voice communication / synchronous communication) with VOIP phones of other users so that the user and other users may engage in voice communication in the connection room.  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 USC 103 for being unpatentable over Jenkins et al. (US 2005/0164681 A1) in view of Hawkins (US 9239999 B2).
Regarding Claims 1 and 10, Jenkins discloses a system (Fig. 1, application server 46 + Mobile Terminals 36, 38) comprising: 
at least one processor (¶25, microprocessor 102 in application server 46); and 
memory including instructions operable to be executed by the at least one processor to configure the system to (¶25, application software stored in memory providing operating control instructions for microprocessor 102): 
receive, from a first device, input audio data including message content (¶20 and ¶22, mobile terminals communicate voice to and from respective user by receiving and transmitting packets over RF communication link; ¶24, receiving a stream of packets as voice messages intended for later delivery); 
send, to a second device operating in a first mode, output audio data corresponding to the message content (¶21, server 46 supports a delayed message function; ¶27, allow a user at originating mobile terminal to transmit a voice message for later delivery to a selected pal’s mobile terminal when the selected Pal’s mobile terminal indicates that the Pal is not currently available); 
receive, from the second device, an indication that the second device is operating in a second mode corresponding to a synchronous communication (¶24 and ¶29, presence database 90 in server 46 collects and distributes state updates so that server 46 periodically determines the status and transmits updates; ¶30, Fig. 7, at Pal’s mobile terminal, Sue indicates that she is available for communication so that the option to communicate with her in substantially real time is available).
Jenkins does not disclose in response to the indication, generate and send a signal to the first device that causes the first device to operate in the second mode corresponding to the synchronous communication with the second device.
Hawkins discloses a system managing synchronous communication between a first mobile terminal and a second mobile terminal (Col 8, Rows 25-33, communications management system 400 communicating with user phones 416; in view of Col 6, Rows 49-578, VoIP phones 206 and 210 carrying on voice communication provided by communications management system) where in response to receiving an indication from the second mobile terminal is operating in a synchronous communications mode (Col 9, Rows 34-38 and 55-58, using pre-set criteria/ preference to connect user with other users through connection room based on availability / network status; compare Jenkins, ¶30, example of Sue indicating she is available for voice communication / synchronous communication), generating a signal that causes the first mobile terminal to operate in the synchronous communication mode to communicate with the second mobile terminal and sending the signal to the first mobile terminal (Col 9, Rows 58-66, when other users has a status “available”, automatically connect the users means the connection coordinate 412 automatically connects VoIP phones of users together in synchronous communication; this process requires communicating with (i.e., signaling) all VoIP phones to operate in synchronous communication mode in order to carry out voice communication in a connection room per Col 1, Rows 48-50).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Jenkins to cause the first device to operate in the second mode corresponding to synchronous communication with the second device upon the i.e., Jenkins, ¶30, Sue’s mobile terminal indicating she’s is available; Hawkins, Col 9, Rows 65-66, user selected status “available”) in order to allow the originating user at the first device control over determining whether to attempt synchronous communication in real time (“second mode”) or store voice communication for later delivery (“first mode”) (Jenkins, ¶29 and ¶30, server 36 transmits update that Sue is available for communication such that voice message could have been delivered in substantially real time and thus allowing the originating user control over determine whether to attempt). 
Regarding Claims 2 and 11, Hawkins discloses identify the second device using a user profile associated with the first device (Col 7, Rows 20-25, the connection rooms are a call bridge enabling any number of users to simultaneously communicate / automatically linked based on user profiles). 
Regarding Claims 3 and 12, Hawkins discloses determine a setting in the user profile indicates the synchronous communication is permitted with the second device (Col 9, Rows 29-44, profile stores information regarding preferred connection rooms and set preferences configuring how and when the communications management system 400 may connect a user to one or more users). 
Regarding Claims 4 and 13, Hawkins discloses identify the second device based at least in part on processing of the input audio data (Col 6, Rows 55-57, a first user may provide input through VoIP phone 206 to invite a second user utilizing VoIP phone 210 to carry on a direct conversation). 
Regarding Claims 5 and 14, Jenkins discloses cause the first device to output a visual indicator representing that the second device is operating in the second mode (¶26, display visual indicia 126 indicating Pals currently logged in the communication system and is potentially available for communications). 
Regarding Claims 6 and 15, Hawkins discloses determine, by the first device, a wake command (Col 5, Rows 55-67, user may use a voice activated command that informs a function trigger of a device). 
Regarding Claims 7 and 16, Jenkins as modified by Hawkins discloses prior to receipt of the indication: cause the second device to output audio corresponding to the output audio data (Jenkins, Fig. 6, steps 208-210 corresponding to transmission of audio packets / message content to the server occurs prior to step 212, updating the indication that Pal is available or unavailable to receive audio packets; in synchronous VoIP communication as taught by Hawkins where originating user has control to determine voice message is to be delivered in real time, Pal / recipient at destination mobile terminal would be hearing the audio message as audio message is delivered in real time in steps 208-210 prior to indication being updated at step 212).
Regarding Claims 8 and 17, Hawkins discloses wherein the synchronous communication corresponds to a Voice over Internet Protocol (VoIP) communication (Col 6, Rows 55-57).
Regarding Claims 9 and 18, Jenkins discloses process the input audio data to determine the message content; and configure the output audio data to include the message content (¶20 and ¶22, mobile terminals communicate voice to and from respective user by receiving and transmitting packets over RF communication link; ¶24, receiving a stream of packets as voice messages intended for later delivery).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/11/2021